DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-7, 9, 11, 16, 18, 20-22, 26, 33, 35, 37 and 39 were presented for examination on the merits. New claims 40-42 have been added by amendments of 03/10/22.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 3, 9 and 39 in the reply filed on 03/10/22 is acknowledged. 
Accordingly, claims 3, 9 and 39-42 are being examined herein. Claims 1, 7, 11, 16, 18, 20-22, 26, 33, 35 and 37 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3, 9 and 39-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The   specification discloses a method of treating allergic bronchopulmonary aspergillosis (ABPA) comprising administering an effective amount of itraconazole to the subject’s respiratory tract, but does not provide sufficient teaching on a method that achieves a lung concentration of an antifungal of at least 500 ng/g or ng/mL and a plasma concentration of anti-fungal agent of no more than 25 ng/mL. The specification does not provide support for all anti-fungal agents achieving the claimed lung or plasma concentrations. 

Applicant’s Specification also fails to show adequate teaching or evidence that all anti-fungal agents can treat allergic bronchopulmonary aspergillosis (ABPA) by admiration to the subject’s respiratory system. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3, 9 and 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the upper limit of a range, i.e. at least 500 ng/g or mL encompasses ranges that are not possible such as 500,000 ng/g. 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the upper limit of a range, i.e. at least 100:1 encompasses limits that are not possible such as a ratio of 500,000:1. 
Claim 9 is indefinite for reciting a ratio of lung:plasma of 100:1. Claim 9 depends on claim 3 which recite s a lung concentration of at least 500 ng/mL and a plasma concentration of no more than 25 ng/mL. According to claim 3 the ratio is 20:1 (i.e. 500/25) and far outside of the recited ratio in claim 9.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 9 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Rundefeldt et al (US 20110190245) as evidenced by Duret et al (Pharmacokinetic evaluation in mice of amorphous itraconazole-based dry powder formulations for inhalation with high bioavailability and extended lung retention) (provided in IDS of 08/05/21).  

Examined claims:
Claim 3 is drawn to a method of treating allergic bronchopulmonary aspergillosis (ABPA) comprising administering to the subject’s respiratory tract an effective amount of an anti-fungal agent to achieve concurrently a lung concentration of anti-fungal agent of at least 500 ng/g or mL and a plasma concentration of antifungal agent of no more than 25 ng/mL. Claim 9 adds that the administration is a single dose or one or more doses and wherein a lung:plasma ratio of at least 100:1 is achieved. Claim 39 recites that the patient has cystic fibrosis, asthma and/or is immunocompromised and claims 40-42 limit the anti-fungal agent to itraconazole. 
Rundfeldt et al teach nanosuspensions of antifungal azole derivatives, particularly itraconazole, with improved impurity profile optimized for inhaled administration for the medical treatment of fungal infections of the respiratory tract (See abstract). 
population in need of effective anti-fungal medication are patients suffering from cystic fibrosis, especially those who have developed allergic bronchopulmonary aspergillosis (See [0006] and [0088]). 
The dose to be administered to treat an overt infection of the respiratory tract is usually in the range of about 1 mg to about 1000 mg per day, preferably in the range of about 10 to about 400 mg/day. The dose may be administered as a single daily dose or as a plurality of up to e.g. 4 individual doses per day, or as continuous administration. Maintenance therapy may preferably be in the range of 5 mg to about 100 mg/day (See [0082]-[0083]).
In the pharmaceutical composition according to the invention, the antifungal azole derivative may be present in a concentration of about 10% (w/w) to about 30% (w/w) based on the total weight of the pharmaceutical composition. The said formulations may contain even more than 30% of antifungal azole (See [0055] and [0069]). 
Rundfeldt et al teach examples that may contain from 5-20 g of itraconazole (See [0108]-[0115]).
Rundfeldt et al do not expressly disclose the lung or plasma concentrations. However as evidenced by Duret et al, this is a result of the administration of the formulation and easily deduced by one of ordinary skill in the art. 
Duret et al disclose the pharmacokinetic evaluation of itraconazole in mice and show that the lung and plasma concentrations are direct result of the dosage of itraconazole provided. 
Duret et al test three different formulations with three different doses, F1, F2 and F3. Figs. 3-6 show different concentrations of these formulations at different times. Table 4 show that formulation F1 may have a Cmax, plasma concentration of 25 ng/mL or less and as shown from Table 3, the lung concentrations of F1 is much higher than the plasma concentration and more than 500 ng/mL, which also show a ratio of lung:plasma of more than 100:1. 

           It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Rundfeldt et al and as evidenced by Duret et al to arrive at the instant invention.
         One of ordinary skill in the art would have been motivated to follow Rundfeldt et al’s method to make a formulation comprising an azole antifungal agent specially itraconazole for inhalation to treat allergic bronchopulmonary aspergillosis because Rundfeldt et al teach that the said condition is effectively treated by inhalation of a composition comprising itraconzole wherein the concentrations of the itraconazole in lung and plasma are safe and non-toxic. As evidenced by Duret et al the dosage amount of itraconazole determines the plasma and lung concentration of the medicament and one of ordinary skill in the art is more than capable of selecting a dosage that achieves the required plasma concentration in the patient.
In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
 
Claims 3, 9 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Curran et al (Systemic and pulmonary exposure of PUR1900 following inhalation dosing in rats and dogs over 28 days). 

Curran et al teach systemic and pulmonary exposure of PUR1900 (itraconazole) following inhalation. It is disclosed that the said formulations are effective in treating fungal disorders including allergic bronchopulmonary aspergillosis (See introduction). 
Target delivery dose is at 5, 20 and 44 mg/kg/day. The results show that the plasma and lung concentrations are a direct result of the itraconazole dose. In Table 3 Curran et al show that for some treatments the lung:plasma ratios are at least 100:1.  

           It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Curran et al to arrive at the instant invention.
         One of ordinary skill in the art would have been motivated to follow Curran et al’s method of treating allergic bronchopulmonary aspergillosis by inhalation of a formulation comprising itraconazole because Curran et al teach that the said condition is effectively 
	In this regard the courts have held that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3, 9 and 39-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-25 of U.S. Patent No. 11,116,722. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
Claim 9 adds that the administration is a single dose or one or more doses and wherein a lung:plasma ratio of at least 100:1 is achieved. Claim 39 recites that the patient has cystic fibrosis, asthma and/or is immunocompromised and claims 40-42 limit the anti-fungal agent to itraconazole. 
Reference claims are drawn to a method for treating aspergillosis or allergic bronchopulmonary aspergillosis (ABPA) comprising administering to the respiratory tract of a patient in need thereof an effective amount of a dry powder of claim 1. Claim 1 is drawn to a dry powder comprising homogenous respirable dry particles that comprise a) itraconazole in crystalline particulate form, b) a stabilizer, and c) leucine. The method encompasses an amount of itraconazole that is from 1-99 or 95% as recited in reference claim 3. 
The difference is that the reference claims do not recite a plasma or lung concentration. However, the amount of the itraconazole disclosed in the reference claims encompasses an effective amount that would achieve the claimed concentrations in examined claims. 
As such the examined claims are so close to the reference claims that they are not patentably distinct from reference claims. 

s 3, 9 and 39-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 52-56 of copending Application No. 17/048,491 (US 20210145739) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
Examined claims are drawn to a method of treating allergic bronchopulmonary aspergillosis (ABPA) comprising administering to the subject’s respiratory tract an effective amount of an anti-fungal agent to achieve concurrently a lung concentration of anti-fungal agent of at least 500 ng/g or mL and a plasma concentration of antifungal agent of no more than 25 ng/mL. Claim 9 adds that the administration is a single dose or one or more doses and wherein a lung:plasma ratio of at least 100:1 is achieved. Claim 39 recites that the patient has cystic fibrosis, asthma and/or is immunocompromised and claims 40-42 limit the anti-fungal agent to itraconazole. 
Reference claims are drawn to a method for treating a fungal infection, aspergillosis or allergic bronchopulmonary aspergillosis (ABPA) comprising administering to the respiratory tract of a patient in need thereof an effective amount of a dry powder of claim 1. Claim 1 is drawn to a dry powder comprising homogenous respirable dry particles that comprise 1) itraconazole in crystalline particulate form, 2) polysorbate 80, and 3) one or more excipients. The method encompasses an amount of itraconazole that is from 1-99 or 95% as recited in reference claim 9. 
The difference is that the reference claims do not recite a plasma or lung concentration. However, the amount of the itraconazole disclosed in the reference 
As such the examined claims are so close to the reference claims that they are not patentably distinct from reference claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Curran et al (Efficacy of PUR1900, an inhaled antifungal therapy, in a Guinea pig model of invasive pulmonary aspergillosis (IDS of 08/05/21).
Curran et al teach efficacy of PUR1900 (itraconazole) following inhalation. It is disclosed that the said formulations are effective in treating fungal disorders including allergic bronchopulmonary aspergillosis (See introduction). 
The results show that two pulmonary administrations at doses of 10 mg/kg/day and 30 mg/kg/day were tested. The results show that the plasma and lung concentrations are a direct result of the itraconazole dose. Bioanalysis data (graphs) show that the higher dose of itraconazole had a higher plasma and lung concentration, i.e. concentration is a direct result of the dose. The same data show that the ratio of lung:plasma is at least 100:1.  

Claims 3, 9 and 39-42 are rejected. Claims 1, 7, 11, 16, 18, 20-22, 26, 33, 35 and 37 are withdrawn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/                                                                                    

Mina Haghighatian
Primary Examiner
Art Unit 1616